DETAILED ACTION

This office action is a response to the request for continued examination filed on 2/26/2021. Claims 1-2, 4, 6, 8-12, 14-15 and 18-24 are still pending in this application, with claims 1, 10, 15 and 21 being independent. 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (WO 2013/142139 A2, hereinafter Dong) in view of Jeong et al. (US 2016/0234691, hereinafter Jeong).

Regarding claim 1, Dong discloses an apparatus on a network comprising: a non-transitory memory having instructions stored thereon for processing a discovery request message for a resource on the network; and a processor, operably coupled to the non-transitory memory, configured to perform the 
Receiving the discovery request message from the originator including filter criteria [Dong discloses that the M2M server may receive a discovery request, and filter criteria may be added to the request (Dong Figure 11A step 1102, paragraph 0094)]; checking whether any resources match the filter criteria in the discovery request message; preparing a discovery response including any of the resource matching the filter criteria [M2M server returns a response with the URI of resource matching the filter criteria (Dong Figure 11A step 1104, paragraph 0094); which indicates that the step of checking whether any resources match the filter criteria is performed and a response is prepared which includes resources matching the criteria]; and
Forwarding the discovery request message including any of the resources matching the filter criteria to the common service entity, or sending the discovery response message including any of the resource matching the filter criteria to the originator [M2M server returns a response with the URI of resource matching the filter criteria back to the application NA1 (originator) (Dong Figure 11A step 1104, paragraph 0094].
Dong does not expressly disclose wherein the discovery request message includes a discovery type selected from the group consisting of: route discovery, multihop discovery, conditional discovery, hosting common service entity redirect and combinations thereof.
However, in the same or similar field of invention, Jeong discloses an M2M system where request and response scheme may be used between an AE and a CSE or between CSEs (Jeong paragraph 0108 and Figure 6). Jeong Figure 7 shows an example of accessing a resource based on request where there is no hop, and the receiver verifies the access rights and a response is generated (i.e. conditional discovery) (Jeong Figure 7 and paragraphs 0125-0126). Jeong Figure 8 shows a multihop example where the request may be forwarded to hosting CSE (Jeong paragraph 0129 and Figure 8). Jeong Figure 11 shows an example where receiver 1 and 2 may perform a message flow to deliver a request to a hosting entity (i.e. hosting CSE redirect) (Jeong paragraph 0137 and Figure 11). Thus, Jeong discloses 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong to have the features of forwarding the discovery request to the common service entity; and wherein the discovery request message includes a discovery type selected from the group consisting of: route discovery, multihop discovery, conditional discovery, hosting common service entity redirect and combinations thereof; as taught by Jeong. The suggestion/motivation would have been to efficiently transmit and receive a signal in an M2M system (Jeong paragraph 0025).

Regarding claim 8, Dong and Jeong disclose the apparatus of claim 1. Dong and Jeong further disclose wherein the discovery type has a conditional persistence or an alternate common service entity redirect [Jeong Figure 11 discloses a scenario where the receivers 1 and 2 may perform a message flow to deliver a request to a hosting entity (Jeong Figure 11, paragraph 0137). This is similar to a discovery type of alternate common service entity redirect because the request is being redirected to another service entity]. In addition, the same motivation is used as the rejection of claim 1.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Jeong, Guo et al. (US 2015/0382174, hereinafter Guo), and further in view of Seed et al. (US 2014/0089478, hereinafter Seed).

Regarding claim 2, Dong and Jeong disclose the apparatus of claim 1. Dong and Jeong do not expressly disclose the features of wherein the processor is further configured to perform the instructions of: determining how many results to return based upon the filter criteria and a discovery type of the discovery request message, and wherein the determining instruction is based upon matching resources “L” less than a matching resource limit ‘k’.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong and Jeong to have the feature of determining how many results to return based upon the filter criteria and a discovery type of the discovery request message; as taught by Guo. The suggestion/motivation would have been to reduce signaling interaction in the discovery process and reduce UE power consumption (Guo paragraph 0006).
Dong, Jeong, and Guo do not expressly disclose the feature of wherein the determining instruction is based upon matching resources “L” less than a matching resource limit ‘k’. 
However, in the same or similar field of invention, Seed discloses that in some cases the request may include information such as a globally unique identifier, and the response may grant access to a subset of service capability layers of the service provider by including the information in the response (Seed paragraph 0054); indicating determining instruction is based upon matching resources that are less than a matching resource limit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong, Jeong and Guo to have the feature of wherein the determining instruction is based upon matching resources “L” less than a matching resource limit ‘k’; as taught by Seed. The suggestion/motivation would have been to automate the deployment process and reduce costs (Seed paragraph 0003).

Regarding claim 4, Dong, Jeong, Guo and Seed disclose the apparatus of claim 2. Dong, Jeong, Guo and Seed further disclose wherein the determining instruction includes: checking for other common service entities matching the filter criteria, and updating a hosting common service entity based upon the checking instruction [Seed discloses that the M2M server/gateway may send a discovery response with SCL discovery results (Seed Figure 10, paragraph 0094). In some cases the M2M server/gateway may . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Jeong, and further in view of Guo.

Regarding claim 6, Dong and Jeong disclose the apparatus of claim 1. Dong and Jeong do not expressly disclose wherein the processor is further configured to perform the instructions of: receiving a second discovery response message; and updating the discovery response based upon results from the second discovery response message.
However, in the same or similar field of invention, Guo discloses that a second discovery result may be sent, where the server may convert broadcast codes of UEs in the first result and send a second discovery result (Guo Figure 4 and paragraph 0131). This also indicates updating the discovery response based on the second discovery response.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong and Jeong to have the features of receiving a second discovery response message; and updating the discovery response based upon results from the second discovery response message; as taught by Guo. The suggestion/motivation would have been to reduce signaling interaction in the discovery process and reduce UE power consumption (Guo paragraph 0006).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Jeong, and further in view of Seed.

Regarding claim 9, Dong and Jeong disclose the apparatus of claim 1. Dong and Jeong do not expressly disclose wherein the discovery request message includes at least one of: find up to k resources 
However, in the same or similar field of invention, Seed discloses that the discovery request may comprise an absolute URI to the sclBase (Seed paragraph 0093); and the response may include a list of absolute sclBase URIs that match the criteria specified in the request (Seed paragraph 0090). This indicates that the discovery request may include find all resources discovery, or matching resource limit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong and Jeong to have the features of wherein the discovery request message includes at least one of: find up to k resources discovery, find up to N hops resources discovery, find all resources discovery, matching resource limit, and hop limit; as taught by Seed. The suggestion/motivation would have been to automate the deployment process and reduce costs (Seed paragraph 0003).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Guo, and further in view of Jeong.

Regarding claim 10, Dong discloses a method comprising: determining at a node, being located between an originator and a common service entity in a network [Dong Figure 6 discloses an M2M server (606) which is located between an application NA1 (i.e. originator) and a gateway (i.e. service entity)]; 
Receiving a discovery request message from the originator including a discovery type and a filter criteria [Dong discloses that the M2M server may receive a discovery request, and filter criteria may be added to the request (Dong Figure 11A step 1102, paragraph 0094)]; checking whether a resource matches the filter criteria in the discovery request message; preparing a discovery response including the resource if any matches the filter criteria [M2M server returns a response with the URI of resource matching the filter criteria (Dong Figure 11A step 1104, paragraph 0094); which indicates that the step of checking whether any resources match the filter criteria is performed and a response is prepared which includes resources matching the criteria];

Forwarding the discovery request message including any of the resources matching the filter criteria to the common service entity, or sending the discovery response message to the originator [M2M server returns a response with the URI of resource matching the filter criteria back to the application NA1 (originator) (Dong Figure 11A step 1104, paragraph 0094].
Dong does not expressly disclose the features of a discovery message including a discovery type; and determining to return results in the discovery response based on the discovery type.
However, in the same or similar field of invention, Guo discloses that a server may receive a discovery request (Guo paragraph 0082, Figure 1). The discovery request may include a category indication including a service requirement indication (Guo paragraph 0083). The category indication can be interpreted as a discovery type. Guo further discloses that the server generates discovery configuration information according to the discovery category (i.e. prepares a discovery response based upon the discovery type) (Guo paragraph 0084). Generating and sending discovery configuration information according to the discovery category also indicates determining the results to return in the response.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong to have the features of a discovery message including a discovery type; and determining to return results in the discovery response based on the discovery type; as taught by Guo. The suggestion/motivation would have been to reduce signaling interaction in the discovery process and reduce UE power consumption (Guo paragraph 0006).
Dong and Guo do not expressly disclose wherein the discovery request message includes a discovery type selected from the group consisting of: route discovery, multihop discovery, conditional discovery, hosting common service entity redirect and combinations thereof.
However, in the same or similar field of invention, Jeong discloses an M2M system where request and response scheme may be used between an AE and a CSE or between CSEs (Jeong paragraph 0108 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong and Guo to have the features of forwarding the discovery request to the common service entity; and wherein the discovery request message includes a discovery type selected from the group consisting of: route discovery, multihop discovery, conditional discovery, hosting common service entity redirect and combinations thereof; as taught by Jeong. The suggestion/motivation would have been to efficiently transmit and receive a signal in an M2M system (Jeong paragraph 0025).

Regarding claim 14, Dong, Guo and Jeong disclose the method of claim 10. Dong, Guo and Jeong further disclose receiving a second discovery response message; and updating the discovery response based upon results from the second discovery response message [Guo discloses that a second discovery result may be sent, where the server may convert broadcast codes of UEs in the first result and send a second discovery result (Guo Figure 4 and paragraph 0131). This also indicates updating the discovery response based on the second discovery response]. In addition, the same motivation is used as the rejection of claim 10.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Guo, Jeong, and further in view of Seed.

Regarding claim 11, Dong, Guo and Jeong disclose the method of claim 10. Dong, Guo and Jeong do not expressly disclose wherein the determining step is based upon matching resources ‘L’ less than a matching resource limit ‘k’.
However, in the same or similar field of invention, Seed discloses that in some cases the request may include information such as a globally unique identifier, and the response may grant access to a subset of service capability layers of the service provider by including the information in the response (Seed paragraph 0054); indicating determining instruction is based upon matching resources that are less than a matching resource limit. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong, Guo and Jeong to have the feature of wherein the determining step is based upon matching resources ‘L’ less than a matching resource limit ‘k’; as taught by Seed. The suggestion/motivation would have been to automate the deployment process and reduce costs (Seed paragraph 0003).

Regarding claim 12, Dong, Guo and Jeong disclose the method of claim 10. Dong, Guo and Jeong do not expressly disclose wherein the determining step includes: checking for other common service entities which match the filter criteria; and updating a hosting common service entity based upon the checking step.
However, in the same or similar field of invention, Seed discloses that the M2M server/gateway may send a discovery response with SCL discovery results (Seed Figure 10, paragraph 0094). In some cases the M2M server/gateway may enlist the help of a DNS server (check other service entity) to discover network address of the host having the corresponding domain name (Seed paragraph 0095). Seed Figure 11 further shows the DNS based discovery process (Seed Figure 11, paragraph 0096). Thus, other common service entities matching the criteria are checked and hosting entity is updated accordingly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong, Guo and Jeong to have the features of checking for other .

Claims 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0212732, hereinafter Choi) in view of Seed, and further in view of Jeong.

Regarding claim 15, Choi discloses an apparatus on a network comprising: a non-transitory memory having instructions stored thereon for performing discovery of a resource on the network; and a processor, operably coupled to the non-transitory memory, configured to perform the instructions of [Choi Figure 11 discloses an apparatus with transmitting and receiving device which include processor and memory. Choi paragraphs 0183-0185]:
Generating a discovery request message; sending the discovery request message to a common service entity on the network [Choi Figure 4 shows a communication flow in a system where the request message may indicate retrieve operation (Choi paragraphs 0099-0100). Choi also discloses that the resource discovery refers to a process of discovering resources present at a remote CSE (common service entity) which can be performed through a retrieve request (Choi paragraph 0134). Also see Choi Figures 7 and 8 which disclose request message and response (Figure 7), where entity 2 may be a CSE (Choi paragraph 0144)]; and receiving a discovery response from the common service entity including the resource if any matches a filter criteria of the discovery request message [As mentioned above, Choi Figures 7 and 8 disclose that a response message may be received from entity 2 (i.e. CSE) (see Choi paragraph 0144 and Figures 4, 7 and 8)]. 
Although Choi discloses regarding a filter criteria related to a resource to be discovered in the discover request (Choi paragraph 0136); Choi does not expressly disclose regarding a discovery response including the resource if any matches a filter criteria of the discovery request message.
However, in the same or similar field of invention, Seed Figure 8 discloses a discovery procedure where an issuer may send a discovery request (Figure 8, 840, paragraph 0083), and receive a discovery response (Figure 8, 845, paragraph 0083). Seed Figure 9 shows service discovery resource structure. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to have the features of a discovery response including the resource if any matches a filter criteria of the discovery request message; as taught by Seed. The suggestion/motivation would have been to automate the deployment process and reduce costs (Seed paragraph 0003).
Although Choi discloses that the request may include several information such as information regarding request, content of resources, receiver information (Choi paragraphs 0099-0105), filter criteria, capability information (Choi paragraphs 0135-0137), etc.; Choi and Seed do not expressly disclose wherein the discovery request message includes a discovery type, and wherein the discovery type is selected from the group consisting of: route discovery, multihop discovery, conditional discovery, hosting common service entity redirect and combinations thereof.
However, in the same or similar field of invention, Jeong discloses an M2M system where request and response scheme may be used between an AE and a CSE or between CSEs (Jeong paragraph 0108 and Figure 6). Jeong Figure 7 shows an example of accessing a resource based on request where there is no hop, and the receiver verifies the access rights and a response is generated (i.e. conditional discovery) (Jeong Figure 7 and paragraphs 0125-0126). Jeong Figure 8 shows a multihop example where the request may be forwarded to hosting CSE (Jeong paragraph 0129 and Figure 8). Jeong Figure 11 shows an example where receiver 1 and 2 may perform a message flow to deliver a request to a hosting entity (i.e. hosting CSE redirect) (Jeong paragraph 0137 and Figure 11). Thus, Jeong discloses various discovery types including multihop discovery, conditional discovery, and hosting CSE redirect; which also indicates that a discovery type in the request message which correspond to these discovery types. 


Regarding claim 18, Choi, Seed and Jeong disclose the apparatus of claim 15. Choi, Seed and Jeong further disclose wherein the multihop discovery includes at least one of: route discovery, find up to k resources discovery, find up to N hops resources discovery, find all resources discovery, matching resource limit, and hop limit [Choi discloses that the resource discovery request may include a startURI which can be used to limit the range of resources to be discovered; which indicates matching resource limit or find up to k resources discovery (Choi paragraphs 0135-0136)]. In addition, the same motivation is used as the rejection of claim 15.

Regarding claim 19, Choi, Seed and Jeong disclose the apparatus of claim 15. Choi, Seed and Jeong further disclose wherein the discovery request message includes a filter selected from the group consisting of: a type of common service entity to perform a request, the common service entity of a certain tier, common service entity with significant processing, common service entity within a list, and combinations thereof [Choi discloses that the request may include information that may denote resource types for a CSE (Choi paragraphs 0141-0142); indicating a type of CSE. Choi also discloses various resource types which include list of addresses to be used by remote CSEs to connect to a CSE (Choi table 1); indicating a CSE within a list]. In addition, the same motivation is used as the rejection of claim 15.

Regarding claim 20, Choi, Seed and Jeong disclose the apparatus of claim 15. Choi, Seed and Jeong further disclose wherein the discovery response is selected from the group consisting of: hop limit has been reached, the matching resource limit has been reached, and combinations thereof [Choi 

Regarding claim 21, Choi discloses a method for performing discovery of a common service entity on a network comprising: generating a discovery request message including a discovery type; sending the discovery request message to the common service entity on the network [Choi Figure 4 shows a communication flow in a system where the request message may indicate retrieve operation (Choi paragraphs 0099-0100). Choi also discloses that the resource discovery refers to a process of discovering resources present at a remote CSE (common service entity) which can be performed through a retrieve request (Choi paragraph 0134). Also see Choi Figures 7 and 8 which disclose request message and response (Figure 7), where entity 2 may be a CSE (Choi paragraph 0144)]; and
Receiving a discovery response from the common service entity including any resource matching a filter criteria of the discover request message [As mentioned above, Choi Figures 7 and 8 disclose that a response message may be received from entity 2 (i.e. CSE) (see Choi paragraph 0144 and Figures 4, 7 and 8)], wherein the discovery type is selected from the group consisting of: multihop discovery, conditional discovery, hosting common service entity redirect and combinations thereof.
Although Choi discloses regarding a filter criteria related to a resource to be discovered in the discover request (Choi paragraph 0136); Choi does not expressly disclose regarding a discovery response including the resource if any matches a filter criteria of the discovery request message.
However, in the same or similar field of invention, Seed Figure 8 discloses a discovery procedure where an issuer may send a discovery request (Figure 8, 840, paragraph 0083), and receive a discovery response (Figure 8, 845, paragraph 0083). Seed Figure 9 shows service discovery resource structure. The discovery resource may support filter criteria and discovery response may contain a list of sclBase URIs (resource identifiers) that match the filter criteria specified in the discovery request (see Seed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to have the features of a discovery response including the resource if any matches a filter criteria of the discovery request message; as taught by Seed. The suggestion/motivation would have been to automate the deployment process and reduce costs (Seed paragraph 0003).
Although Choi discloses that the request may include several information such as information regarding request, content of resources, receiver information (Choi paragraphs 0099-0105), filter criteria, capability information (Choi paragraphs 0135-0137), etc.; Choi and Seed do not expressly disclose the features of a discovery type is selected from the group consisting of: multihop discovery, conditional discovery, hosting common service entity redirect and combinations thereof.
However, in the same or similar field of invention, Jeong discloses an M2M system where request and response scheme may be used between an AE and a CSE or between CSEs (Jeong paragraph 0108 and Figure 6). Jeong Figure 7 shows an example of accessing a resource based on request where there is no hop, and the receiver verifies the access rights and a response is generated (i.e. conditional discovery) (Jeong Figure 7 and paragraphs 0125-0126). Jeong Figure 8 shows a multihop example where the request may be forwarded to hosting CSE (Jeong paragraph 0129 and Figure 8). Jeong Figure 11 shows an example where receiver 1 and 2 may perform a message flow to deliver a request to a hosting entity (i.e. hosting CSE redirect) (Jeong paragraph 0137 and Figure 11). Thus, Jeong discloses various discovery types including multihop discovery, conditional discovery, and hosting CSE redirect; which also indicates that a discovery type in the request message which correspond to these discovery types. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Seed to have the features of a discovery type is selected from the group consisting of: multihop discovery, conditional discovery, hosting common service entity 

Regarding claim 22, Choi, Seed and Jeong disclose the method of claim 21. Choi, Seed and Jeong further disclose wherein the discovery request message includes a filter selected from the group consisting of: type of common service entity to perform request, common service entity of a certain tier, common service entity with significant processing, common service entity within a list, and combinations thereof [Choi discloses that the request may include information that may denote resource types for a CSE (Choi paragraphs 0141-0142); indicating a type of CSE. Choi also discloses various resource types which include list of addresses to be used by remote CSEs to connect to a CSE (Choi table 1); indicating a CSE within a list]. In addition, the same motivation is used as the rejection of claim 21.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Seed, Jeong, and further in view of Traversat et al. (US 2002/0184357, hereinafter Traversat). 

Regarding claim 23, Choi, Seed and Jeong disclose the method of claim 21. Choi, Seed and Jeong further disclose wherein the discovery response is received from at least two common service entities (Jeong discloses that a response may be received from a plurality of entities such as receiver-1 and other target entity – see Jeong Figure 11 and paragraph 0137; indicating that the discovery response may be received from at least two common service entities). 
Choi, Seed and Jeong do not expressly disclose the feature of duplicate discovery responses received from the at least two common service entities are deleted.
However, in the same or similar field of invention, Traversat discloses that peer nodes on a network may send discovery messages to rendezvous nodes which may send response messages (Traversat paragraph 0317). The rendezvous nodes control the propagation of messages such that if a message has been duplicated it may discard the message (Traversat paragraph 0322). Thus, Traversat discloses the feature of deleting duplicate responses received from two service entities.


Regarding claim 24, Choi, Seed, Jeong, and Traversat disclose the method of claim 23. Choi, Seed, Jeong, and Traversat further disclose wherein the discovery response includes information on a hop limit being reached and a matching resource limit has been reached [Choi discloses that the discovery resource request may include a URI and filter criteria. The URI can be used to limit the range of resources to be discovered (Choi paragraphs 0135-0136); indicating that the matching resource limit has been reached. Jeong also discloses examples (Jeong Figures 7 and 8) where based on a hop being 0 or 1, the receiver may correspond to a particular hosting entity (Jeong paragraphs 0125-0127); which also indicates hop limit being reached]. In addition, the same motivation is used as the rejection of claim 23.


Response to Arguments

Applicant’s arguments filed on 1/28/2021 with respect to claim rejection under 35 U.S.C. § 103 (claims 1-2, 4, 6, 8-12 and 14) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 
The remarks also indicate that the independent claims 15 and 21 patentably distinguish over the combination of current prior art based on similar reasons set forth above for claim 1. However, claims 15 and 21 are not amended as claim 1. Therefore, the arguments related to claims 15 and 21 are moot and rejection of claims 15 and 18-24 is maintained. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414